COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 ARTHUR JORDAN,                                §               No. 08-13-00301-CR

                        Appellant,             §                 Appeal from the

 v.                                            §                283rd District Court

 THE STATE OF TEXAS,                           §             of Dallas County, Texas

                         State.                §               (TC# F-1271156-T)

                                            §
                                          ORDER

        The Court has this day considered the appellant’s motion to supplement the record on

appeal and to hold the briefing schedule in abeyance, and concludes the motion should be

GRANTED.

        Therefore, it is ORDERED that Anne B. Meredith, Deputy Court Reporter, file a

supplemental reporter’s record containing the July 26, 2013 hearing with this Court on or before

March 11, 2014. The Appellant’s brief will be due 20 days from the date the supplemental

reporter’s record is filed.

        IT IS SO ORDERED this 19th day of February, 2014.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.